Under the facts presented by the record the agent for the borrower, and the borrower agreed, before any one was approached to lend the money, that the borrower would pay the loan agent ten per cent. of the amount procured, solely as a compensation to the agent for his services in procuring the loan. The ten per cent. commission contract was independent of the loan transaction
between the lender and the borrower and was made before the agent agreed to give one half of said commission to the lender. There is no support in the record for any inference that the agreement between the borrower and the loan broker was a mere subterfuge, by which the broker would procure the bonus in the first instance in order that it might be paid to the lender later, nor was it shown that the lender and the broker conspired together or otherwise co-operated with each other to the end of the lender's collection of more than the legal rate of interest. Therefore the controversy removes itself into whether or not the mereacceptance or receipt by a lender, in good faith and without intending to do wrong, of a sum of money that when aggregated
with a part of the broker's compensation turned over to the lender is usurious because it exceeds the legal rate of interest. The master found that it was. The Chancellor found that it was not. I think the holding *Page 315 
of the court in Chandler v. Kendrick, 1-8 Fla. 450, 146 Sou. Rep. 551, supports the Chancellor. The usury law was intended as a shield of defense, not as a means of borrowers getting something for nothing on mere legal technicalities.